Citation Nr: 1451056	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance and/or housebound status.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel










INTRODUCTION

The Veteran had active service in the United States Army from May 1968 to June 1973, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran resides on the island of St. Thomas in the United States Virgin Islands (USVI), which is in the jurisdiction of the RO in  San Juan, the Commonwealth of Puerto Rico.  It is from here that the appeal arises.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his nonservice-connected disability picture, which has been determined to be 100 percent disabling for pension purposes, is so severe as to necessitate the need for regular aid and attendance and/or requires him to remain housebound.  He is in receipt of nonservice-connected pension benefits, and, essentially, contends that the disability has grown to the point so as to qualify him for SMP.  

The Veteran has, ostensibly, been examined on three separate occasions for the purposes of determining his eligibility to SMP benefits.  There are records of VA examinations dated in March 2007 and August 2012, as well as of an additional examination addressing an unrelated claim of entitlement to service connection to a heart disability (dated in September 2011).  Apparently, however, as noted, there was an additional VA examination afforded at the San Juan VA Medical Center (VAMC) in November 2010 which was specific to the claim for SMP.  The RO, in denying entitlement to SMP, relied heavily on the findings of this examination in the narrative portion of its December 2010 rating decision.  

The Board has thoroughly searched both the paper and electronic record, and cannot find a copy of the November 2010 SMP VA examination.  Indeed, when the electronic VA records were reviewed, it is clear that a VA examination was afforded in 2010.  However, in lieu of the narrative report of that examination, the available records state that permission to view such a report was not granted by the originator of the document.  It is also noted that in the most recent examination of record, dated in August 2012, the examiner did not have access to the claims file, which does include treatment records dating from 2011 to 2012.  

Records held in federal custody are deemed to be constructively part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is indicated that the November 2010 VA examination results were highly relevant in the RO's initial adverse action, and as the Board does not currently have access to the report, it cannot, at present, make an adjudication on the claim.  Simply, it is indicated that the evidentiary record is incomplete, and efforts must be made to secure the report of the 2010 SMP VA examination report prior to making a final ruling in this case.  

Additionally, as the 2012 examiner did not have a copy of the claims file, which included the Veteran's medical history from 2011 to 2012, it is asked that this examiner be given a copy of the claims file and that she be given the opportunity to provide an addendum opinion.  Specifically, it is asked if, after review of the outstanding records, she is of the opinion that it is at least as likely as not (50 percent probability or greater) that the Veteran's nonservice-connected disability picture (as considered 100% disabling for pension purposes) causes him to need the regular aid and attendance of another person and/or makes him housebound.  If, in her professional judgment, it is necessary for the Veteran to report in person to be examined, efforts must also be made to accommodate such a new examination.  

Should the Veteran submit any allegations of his condition worsening since the 2012 examination, or should he submit additional evidence indicating such a worsening, it is specifically asked that a new, comprehensive VA examination addressing entitlement to SMP be afforded (as opposed to a simple review of the claims file and positing of an addendum by the 2012 examiner).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the San Juan VAMC and obtain copies of the November 2010 VA examination afforded in concert with the claim for entitlement to SMP.  Attach copies of the report to the claims file.  Provide the Veteran with the opportunity to submit additional evidence, and should anything be received, associate it with the claims file.  Should the identified VA records not be located after an exhaustive search, so annotate the record.  

2.  Upon the obtaining of the outstanding VA examination report and any additional evidence submitted by the Veteran, return the claims file to the examiner who conducted the August 2012 VA examination regarding the claim for entitlement to SMP.  The examiner is asked to specifically note that the claims file was reviewed, and to offer an addendum as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's nonservice-connected disability picture for pension purposes (evaluated at 100%) causes him to need the aid and attendance of another person and/or makes him housebound.  Should there be indication that the Veteran's disability picture has grown in severity since 2012, or should the examiner otherwise deem an in-person examination necessary, but only in such circumstances, the Veteran should be scheduled for a new, comprehensive examination in concert with the contended issue.  At any rate, whether an addendum opinion or new examination report is returned, the examiner should provide a rationale with all conclusions reached in the narrative portion of her report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



